Citation Nr: 0932932	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
burn scars as a result of treatment at a Department of 
Veterans Affairs medical facility in June 1996.

2.  Entitlement to service connection for chronic pain 
syndrome, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

With regard to the June 1998 rating decision, the Board notes 
that the Veteran perfected her appeal of the denial of 
compensation pursuant to 38 U.S.C.A. § 1151 for burn scars 
suffered after she underwent surgery at a VA facility in June 
1996.  Although a later June 1999 rating decision granted 
service connection for the burn scars and noted that the 
decision was a grant of benefit sought, there is no evidence 
of record that the Veteran withdrew her appeal of the issue.  
Therefore, the issue is addressed in the subsequent decision.

The issue of entitlement to service connection for chronic 
pain syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1999 rating decision granted service connection 
for the Veteran's burn scars associated with a June 1996 VA 
surgery.  

2.  There is no longer a question or controversy regarding 
the Veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for burn scars; 
the claim is therefore moot.
CONCLUSION OF LAW

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 
for burn scars as a result of treatment at a Department of 
Veterans Affairs medical facility in June 1996 is dismissed.  
38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A grant of service connection therefore provides 
the identical benefit sought under § 1151.  Accordingly, the 
issue of entitlement compensation under 38 U.S.C.A. § 1151 
for burn scars as a result of treatment at a Department of 
Veterans Affairs medical facility in June 1996 is moot, and 
this aspect of the appellant's claim is dismissed.

In a June 1998 rating decision, the RO denied the Veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for burn scars she incurred following a June 1996 
abdominoplasty surgery at a VA facility.  The Veteran 
perfected her appeal of the issue by submitting a VA Form 9 
in March 1999.  However, a June 1999 rating decision, while 
continuing the prior denial of compensation under 38 U.S.C.A. 
§ 1151, granted service connection for the same scars as 
secondary to the Veteran's service-connected disabilities, 
noting that the decision was granting the benefit sought.  As 
the Veteran has been awarded entitlement to service 
connection, which is an alternate bases for establishing 
entitlement to compensation benefits for her burn scars, the 
issue of entitlement compensation under 38 U.S.C.A. § 1151 
for burn scars as a result of treatment at a Department of 
Veterans Affairs medical facility in June 1996 is moot.  
Since the Veteran had perfected her appeal of the issue and 
did not subsequently withdraw her appeal, the issue is 
dismissed.


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for burn 
scars as a result of treatment at a Department of Veterans 
Affairs medical facility in June 1996 is dismissed.


REMAND

Although the Veteran initially contends that her currently 
diagnosed chronic pain syndrome had its onset in service, she 
alternatively contends that it is the result of multiple 
surgeries for service-connected disabilities.

The medical evidence of record shows the Veteran complained 
of chronic recurrent abdominal pain frequently during 
service, and continued to complain of ongoing abdominal pain 
subsequent to her 1987 hysterectomy.  The Veteran has had 
multiple surgical procedures, both in service and since her 
discharge.  Although service connection has been granted for 
residuals of a total abdominal hysterectomy with salpingo-
oophorectomy and for residuals of an abdominoplasty for lower 
abdomen pannus and diastasis rectus, service connection has 
also been denied for residuals of gallbladder surgery.  The 
medical evidence is somewhat conflicting as to the etiology 
of her diagnosed chronic pain syndrome.  Several VA treatment 
records appear to attribute her "neuritic pain" to her 
gallbladder surgery, while others identify a possible 
psychogenic etiology.  A September 2004 treatment record 
shows an assessment of abdominal wall pain versus intercostal 
neuralgia versus scar impingement of nerve, while an October 
2004 VA treatment record assesses chronic abdominal pain of 
probable adhesive etiology.  A medical opinion addressing the 
etiology of any current chronic pain syndrome that discusses 
the in-service evidence of chronic abdominal pain both prior 
to and subsequent to a 1987 hysterectomy, as well as VA 
treatment records attributing the Veteran's chronic pain 
syndrome to adhesions from prior surgeries, including her 
nonservice-connected gallbladder surgery, should be obtained.

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated in October 2008.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from October 2008 to the 
present, and associate the records with 
the Veteran's claims files.

2.  Thereafter, the Veteran should also 
be provided a VA neurological examination 
to determine the nature, extent, and 
etiology of any diagnosed chronic pain 
syndrome or neuritic abdominal pain found 
to be present.  The Veteran's claims 
files must be made available to and be 
reviewed by the examiner.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  Based on the 
examination results and review of the 
Veteran's claims files, if a diagnosed 
chronic pain syndrome is found to be 
present, the examiner is requested to 
opine as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that the disorder originated 
during the Veteran's period of service or 
is otherwise etiologically related to the 
Veteran's service-connected hysterectomy 
and residuals of abdominoplasty.  A 
complete rationale should be given for 
all opinions, in a legible report.
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  In the event that 
the claim is not resolved to the 
satisfaction of the Veteran, she and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


